Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Applicant’s election without traverse of Group I (claims 13-16, 22, 24 and  26) in the reply filed on 18 July 2022 is acknowledged.
Claims 30, 31, 37, 47, 48, 52 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 July 2022.
Claims 15, 16, 30, 31, 37, 47, 48, 52 and 53 are cancelled. Claims 61 and 62 are added.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
 In the instant case, the first set of claims filed 29 June 2020 recites a proper numbering of claims 22, 23 and 24.
In the amended set of claims filed  05 November 2020, claim 22 is immediately followed by claim 24. Furthermore, the limitation of claim 22 of this set of claims appears to be an amendment of previously recited claim 23. 
In the instant set of claims filed 18 July 2022, the misnumbering  from claim 22 to claim 24 has not been corrected.  
It appears that originally filed claim 22 was meant to be cancelled and that the pending claims include amended claims 23 and 24.
 Therefore, misnumbered claim 22 has been renumbered 23.
Claims 13, 14, 23, 24, 26, 61 and 62 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Voytas et al.
Claims 13, 14, 23, 24, 61 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voytas et al. (US20110145940; filed 10 December 2010).
Voytas et al. disclose providing recombinant nucleic acid constructs encoding fusion proteins comprising a nuclease, i.e. FokI,  and a TAL effector, i.e. AvrBs3 TALEN (e.g. Entire Voytas reference and especially para 0014-0015,pg. 2; para 0030,pg. 4; para 0111, para 0113, pg. 11; para 0224, pg. 24-25; FIGS. 26 and 27).
The encoded amino acid sequence comprises an NLS sequence(i.e. PKKKRKV amino acid sequence);  an amino terminal region comprising 25-500 amino acids, a central region comprising at least five repetitive amino acid segments  and a carboxyl terminal region comprising 25-500 amino acids. Furthermore, they teach the repetitive amino acid segments comprise a 34 amino acid sequence: LTPEQVVAIA S XX GGKQALETVQRLLPVLCQAHG wherein XX represents a repeat variable-diresidue, i.e. RVD, which includes several diresidue sequences, including  HD, NI, NG and  NK (e.g. Entire Voytas reference and especially RVD as in para 0008, pg.1-2; RVDs include: HD; NG; NI; NN; NS; N*; HG; H*; IG; NK; HA; ND; HI; HN; NA;SN; and YG. The TALEN can comprise one or more of the following RVDs: HA; ND; HI; HN; NA; SN; YG; and NK, and one or more of: HD; NG; NI; NN; NS; N*; H*;and IG  as in para 0014,pg. 2; para 0015, pg. 2; para 0224, pg. 24-25; Fig. 26). 

Fig. 26 depicts an exemplary TAL fusion protein that comprises approximately ten repetitive amino acid segments comprising the 34 aa sequence:
LTPEQVVAIA S XX GGKQALETVQRLLPVLCQAHG wherein XX= HD, NI or NG (e.g. reproduced below; five repetitive amino acid segments are italicized and underlined in order to clearly point out individual amino acid segments).	 
avrBs3 
MASSPPKKKRKVSWKDASGWSRMHADP1RSRTPS
PARELLPGPQPDGVQPTADRGVSPPAGGPLDGLP
ARRTMSRTRLPSPPAPSPAFSAGSFSDLLRQFDP
SLFNTSLFDSLPPFGAHHTEAATGEWDEVQSGLR
AADAPPPTMRVAVTAARPPRAKPAPRRRAAQPSD
ASPAAQVDLRTLGYSQQQQEK1KPKVRSTVAQHH
EALVGHGFTHAH1VALSQHPAALGTVAVKYQDM1
AALPEATHEA1VGVGKQWSGARALEALLTVAGEL
RGPPLQLDTGQLLK1AKRGGVTAVEAVHAWRNAL
TGAPLNLTPEQVVA1ASHDGGKQALETVQRLLPV
LCQAHGLTPQQVVA1ASNGGGKQALETVQRLLPV
LCQAHGLTPQQVVA1ASNSGGKQALETVQRLLPV
LCQAHGLTPEQVVA1ASNGGGKQALETVQRLLPV
LCQAHGLTPEQVVA1ASN1GGKQALETVQALLPV
LCQAHGLTPEQVVA1ASN1GGKQALETVQALLPV
LCQAHGLTPEQVVA1ASN1GGKQALETVQALLPV
LCQAHGLTPEQVVA1ASHDGGKQALETVQRLLPV
LCQAHGLTPEQVVA1ASHDGGKQALETVQRLLPV
LCQAHGLTPQQVVA1ASNGGGKQALETVQRLLPV
LCQAHGLTPEQVVA1ASNSGGKQALETVQALLPV
LCQAHGLTPEQVVA1ASNSGGKQALETVQRLLPV
LCQAHGLTPEQVVA1ASHDGGKQALETVQRLLPV
LCQAHGLTPEQVVA1ASHDGGKQALETVQRLLPV
LCQAHGLTPEQVVA1ASHDGGKQALETVQRLLPV
LCQAHGLTPQQVVA1ASNGGGRPALETVQRLLPV
LCQAHGLTPEQVVA1ASHDGGKQALETVQRLLPV
LCQAHGLTPQQVVA1ASNGGGRPALES1VAQLSR
PDPALAALTNDHLVALACLGGRPALDAVKKGLPH
APAL1KRTNRR1PERTSHRVADHAQVVRVLGFFQ
CHSHPAQAFDDAMTQFGMSRHGLLQLFRRVGVTE
LEARSGTLPPASQRWDR1LQASGMKRAKPSPTST
QTPDQASLHAFADSLERDLDAPSPMHEGDQTRAS
SRKRSRSDRAVTGPSAQQSFEVRVPEQRDALHLP
LSWRVKRPRTS1GGGLPDP1SRSQLVKSELEEKK
SELRHKLKYVPHEY1EL1E1ARNSTQDR1LEMKV
MEFFMKVYGYRGKHLGGSRKPDGA1YTVGSP1DY
GV1VDTKAYSGGYNLP1GQADEMQRYVEENQTRN
KH1NPNEWWKVYPSSVTEFKFLFVSGHFKGNYKA
QLTRLNH1TNCNGAVLSVEELL1GGEM1KAGTLTLEEVRRKFNNGE1NF (SEQ 1D NO:33)

Furthermore, Voytas et al. teach AvrBs3 TALEN encoding sequence is subcloned into a pcDNA3.2/V5-DEST expression vector such that the AvrBs3 TALEN encoding sequence is in frame with a sequence encoding the V5 epitope and is under the control of a CMV promoter (e.g. para 0261,pg. 31).
Furthermore, Voytas et al. teach multiple different avrBs3 encoding sequences , each subcloned into a V5-expression vector(e.g. Entire Voytas reference and especially para 0058,pg. 6).
Furthermore, Voytas et al. teach  methods are known for generating customized TALENs (e.g. Entire Voytas reference and especially Example 6, pg. 24-25).  
 Regarding the requirement of providing four different categories of cassettes, i.e. containing four different RVDs:
It is noted that the instant specification discloses the limitation “TAL nucleic acid binding cassettes” is a TAL repeat (e.g. para 0021, pg. 6, specification). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the exemplary fusion TAL-FokI endonuclease proteins comprising repetitive amino acid segments that comprise the 34 amino acid sequence “LTPEQVVAIA S XX GGKQALETVQRLLPVLCQAHG”  taught by Voytas et al. to include four different RVDs as taught in another embodiment of Voytas et al. (e.g. para 0014, pg. 2) wherein the TALEN is customized according to user’s choice as taught in another embodiment of Voytas et al. (e.g. Example 6, pg. 24-25) because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of providing a vector comprising nucleic acid sequence encoding a TAL -FokI endonuclease  fusion  protein, i.e. TALEN.
 Therefore, the combined teachings of Voytas et al. render obvious claim 13.
Furthermore, as Voytas et al. teach TAL repeat domains comprising different RVDs, the combined teachings of Voytas et al. render obvious claim 14.
As Voytas et al. teach TALEN fusion proteins of sequences encoding a FokI endonuclease and a TAL effector (e.g. Entire Voytas reference and especially para 0113, pg. 11), they meet claims 23, 61 and 62.
Voytas et al. teach AvrBs3 encoding sequence is subcloned into a pcDNA3.2/V5-DEST expression vector such that the avrBs3 encoding sequence is in frame with a sequence encoding the V5 epitope and is under the control of a CMV promoter (e.g. Entire Voytas reference and especially para 0261,pg. 31).
 Therefore, the combined teachings of Voytas et al. render obvious claim 24.

Voytas et al. and Gregory et al.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voytas et al. (US20110145940; filed 10 December 2010) in view of Gregory et al.(US20110301073; filed 17 May 2011).
Voytas et al. disclose providing recombinant nucleic acid constructs encoding fusion proteins comprising a nuclease, i.e. FokI,  and a TAL effector, i.e. AvrBs3 TALEN (e.g. Entire Voytas reference and especially para 0014-0015,pg. 2; para 0030,pg. 4; para 0111, para 0113, pg. 11; para 0224, pg. 24-25; FIGS. 26 and 27).
The encoded amino acid sequence comprises an NLS sequence(i.e. PKKKRKV amino acid sequence);  an amino terminal region comprising 25-500 amino acids, a central region comprising at least five repetitive amino acid segments  and a carboxyl terminal region comprising 25-500 amino acids. Furthermore, they teach the repetitive amino acid segments comprise a 34 amino acid sequence: LTPEQVVAIA S XX GGKQALETVQRLLPVLCQAHG wherein XX represents a repeat variable-diresidue, i.e. RVD, which includes several diresidue sequences, including  HD, NI, NG and  NK (e.g. Entire Voytas reference and especially RVD as in para 0008, pg.1-2; RVDs include: HD; NG; NI; NN; NS; N*; HG; H*; IG; NK; HA; ND; HI; HN; NA;SN; and YG. The TALEN can comprise one or more of the following RVDs: HA; ND; HI; HN; NA; SN; YG; and NK, and one or more of: HD; NG; NI; NN; NS; N*; H*;and IG  as in para 0014,pg. 2; para 0015, pg. 2; para 0224, pg. 24-25; Fig. 26). 
Fig. 26 depicts an exemplary TAL fusion protein that comprises approximately ten repetitive amino acid segments comprising the 34 aa sequence: LTPEQVVAIA S XX GGKQALETVQRLLPVLCQAHG wherein XX= HD, NI or NG.
Furthermore, Voytas et al. teach AvrBs3 TALEN encoding sequence is subcloned into pcDNA3.2/V5-DEST such that the AvrBs3 TALEN encoding sequence is in frame with a sequence encoding the V5 epitope and is under the control of a CMV promoter (e.g. Entire Voytas reference and especially para 0261,pg. 31).
Therefore, the combined teachings of Voytas et al. render obvious a recombinant nucleic acid construct comprising a vector comprising nucleic acid sequence that encodes a fusion protein comprising a nuclease, i.e. FokI,  and a TAL effector polypeptide, i.e. TALEN, wherein the TAL effector polypeptide comprises individual repetitive amino acid segments comprising the 34aa sequence: LTPEQVVAIA S XX GGKQALETVQRLLPVLCQAHG wherein XX represents a repeat variable-diresidue, i.e. RVD, which includes several diresidue sequences, including  HD, NI or NG as well as NK.
Furthermore, Voytas et al. teach  methods are known for generating customized TALENs (e.g. Entire Voytas reference and especially Example 6, pg. 24-25).  
Furthermore, Voytas et al. teach analysis of clones by sequencing is known in the art(e.g. para 0251,pg. 29).
Furthermore, Voytas et al. teach it is known in the art to design  primers for amplification of targets of interest(e.g. para 0084,pg. 8).
Regarding claim 26:
 Like Voytas et al. Gregory et al. teach providing novel TAL fusion proteins comprising TAL effector domain fused to a FokI nuclease , i.e. TALEN(e.g. Entire Gregory reference and especially para 0028,pg. 4) comprising repetitive domains comprising RVD regions (e.g. Entire Gregory reference and especially para 0015,pg. 2; para 0018-0021, pg. 2-3). 
Furthermore, Gregory et al. teach designing TALEN fusion proteins according to user’s choice (e.g. Entire Gregory reference and especially para 0023, pg. 3; para 0127, para 0130, pg. 15; Examples 10-12, pg. 42-45).
Furthermore, Gregory et al. teach verifying customized TAL effector domains by sequencing, such as the Illumina platform (e.g. Entire Gregory reference and especially Example 15, pg. 50-57; Illumina sequencing as in para 0311, Example 8, pg. 40).
Therefore, as both Voytas et al. and Gregory et al. disclose recombinant constructs comprising TAL fusion proteins, such as fusion protein comprising a FokI endonuclease and a TAL effector protein( i.e. TALEN), it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to provide an exemplary fusion TAL-FokI endonuclease proteins comprising repetitive amino acid segments comprise the 34 amino acid sequence “LTPEQVVAIA S XX GGKQALETVQRLLPVLCQAHG”  taught by Voytas et al. to include four different RVDs as taught in another embodiment of Voytas et al. (e.g. para 0014, pg. 2) wherein the TALEN is customized according to user’s choice as taught in another embodiment of Voytas et al. (e.g. Example 6, pg. 24-25) because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of providing a vector comprising nucleic acid sequence encoding an  avrBs3 TAL -FokI endonuclease  fusion  protein, i.e. TALEN.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to verify the recombinant construct of Voytas et al. by sequencing the TAL effector domain as taught by Gregory et al. using the Illumina platform as taught in another embodiment of Gregory using TAL-specific primers that are designed according to the target of interest as suggested by Voytas et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of sequencing a TAL fusion protein.
 Therefore, the combined teachings of Voytas et al. and Gregory et al. render obvious claim 26.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639